Title: From Thomas Jefferson to Bowling Clark, 12 December 1795
From: Jefferson, Thomas
To: Clark, Bowling



Dear Sir
Monticello Dec. 12. 95.

I found it safest on the whole to take out new warrants and lay them on my 800. acres of land in Bedford, and 98. acres adjoining Tullas’s. I now inclose you the warrants with a letter to Mr. Stith, which will explain itself to you, and I leave it open for your perusal. I imagine he will hardly resurvey it, but give you a certificate of new date copied from the old one, only correcting the error in that.
Having got from him the certificate for the 98. acres it will be necessary to go with that and the small warrant to the surveyor of Campbell, and get a new certificate. I suppose he will copy the old one, giving it a new date, for it will hardly be worth while to resurvey, and the less movement there is in the matter the better. It will be best to let both surveyors know at once that we will pay them new fees, and do not desire to give them the trouble of actually resurveying as they can certainly trust to the old surveys. The bearer comes express on this business, and I should be glad if you can send me the new certificates by the people who come with the beeves &c. as I shall be uneasy till I get my patent. I inclose Mr. Stith’s certificate to facilitate to him the making out a new one. I am Dear Sir Your friend & servt

Th: Jefferson

